Revised 05/08

                                                               United States Bankruptcy Court
                                                                        Eastern District of Michigan
 In re          Curtis C. Rayner                                                                            Case No.       18-51763
                                                                                    Debtor(s)               Chapter        13


                                                 BANKRUPTCY PETITION COVER SHEET - AMENDED

(The debtor must complete and file this form with the petition in every bankruptcy case. Instead of filling in the boxes on the petition requiring
information on prior and pending cases, the debtor may refer to this form.)
                                                                                   Part 1
"Companion cases," as defined in L.B.R. 1073-1(b), are cases involving any of the following: (1) The same debtor; (2) A corporation and any
majority shareholder thereof; (3) Affiliated corporations; (4) A partnership and any of its general partners; (5) An individual and his or her general
partner; (6) An individual and his or her spouse; or (7) Individuals or entities with any substantial identity of financial interest or assets.
Has a "companion case" to this case ever been filed at any time in this district or any other district? Yes X     No
(If yes, complete Part 2.)
                                                                         Part 2
For each companion case, state in chronological order of cases: (Attach supplemental sheets if necessary.)
                           First Case                             Second Case                            Third Case
 Name on petition          Curtis C. Rayner                       Curtis C. Rayner
 Relationship to this case Debtor                                 Debtor
 Case Number               92-42008                               03-41009
 Chapter                   13                                     13
 Date filed                02/19/1992                             01/14/2003
 District                  Eastern District of Michigan           Eastern District of Michigan
 Division                  Detroit                                Detroit
 Judge                     Shapero                                Phillip J Shefferly
 Status/Disposition        Discharged                             Discharged

(Pending, confirmed & still open, confirmed & closed, dismissed before/after confirmation, discharged, etc.)
If the present case is a Chapter 13 case, state for each companion case:
 Attorney                               Terri J. Sutton                                Terri J. Sutton
 Legal fee              $                                         $                                                    $
 Proposed legal fee in this case     $                  $3500.00
Changes in circumstances which lead the debtor to reasonably believe that the current plan will be successful.

Debtor's previous two cases were Chpater 7 cases filed over a decade ago. Circumstances are completely different.


                                                        Part 3 - In a Chapter 13 Case Only
The Debtor(s) certify, re: 11 U.S.C. § 1328(f):
    [indicate which]
              Debtor(s) received a discharge issued in a case filed under Chapter 7, 11, or 12 during the 4-years before filing this case.
              Debtor(s) did not receive a discharge issued in a case filed under Chapter 7, 11, or 12 during the 4-years before filing this case.
              Debtor(s) received a discharge in a Chapter 13 case filed during the 2-years before filing this case.
              Debtor(s) did not receive a discharge in a Chapter 13 case filed during the 2-years before filing this case.

I declare under penalty of perjury that I have read this form and that it is true and correct to the best of my information and belief.
 /s/ Curtis C. Rayner                                                                                         /s/ William C. Babut
 Curtis C. Rayner                                                                                             William C. Babut P41099
 Debtor                                                              Debtor                                   Debtor's Attorney

 Date:      March 20, 2019                                                                                    BABUT LAW OFFICES, P.L.L.C.
                                                                                                              700 Towner Street
                                                                                                              Ypsilanti, MI 48198
                                                                                                              (734) 485-7000 Fax: (734)
                                                                                                              485-6251
                                                                                                              wbabut@babutlaw.com



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                  18-51763-mlo                Doc 32            Filed 03/20/19         Entered 03/20/19 15:03:15            Page 1 of 1
